905 F.2d 1537
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harry BOUT, Petitioner-Appellant,v.Tekla MILLER, acting warden of the Huron Valley Men'sFacility in Ypsilanti, Michigan, Respondent-Appellee.
No. 89-1972.
United States Court of Appeals, Sixth Circuit.
June 18, 1990.

Before MILBURN and ALAN E. NELSON, Circuit Judges;  and LIVELY, Senior Circuit Judge.

ORDER

1
These matters are before the court upon consideration of the petitioner's motions for leave to proceed on appeal in forma pauperis.


2
A review of the documents before the court indicates that petitioner appealed from an order denying his Fed.R.App.P. 23 "motion regarding custody" (appeal no. 89-1972) and his motion to correct a clerical mistake (appeal no. 89-2041).  Such orders are not final and appealable in that they did not terminate all the issues presented in the litigation on the merits.   See Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981);  Ford Motor Co. v. Transport Indem. Co., 795 F.2d 538, 543 (6th Cir.1986).  The orders have not been certified for interlocutory appeal under 28 U.S.C. Sec. 1292(b).  Although an order denying bail is appealable, the "motion regarding custody" did not specify the type of relief sought.   See Dotson v. Clark, 900 F.2d 77 (6th Cir.1990).


3
It is ORDERED that the motions for leave to proceed in forma pauperis be denied and the appeals be, and they hereby are, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.